NO. 12-20-00034-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

LATRELLE NOSS MOUTON,                                     §       APPEAL FROM THE 114TH
APPELLANT

V.                                                        §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §       SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Latrelle Noss Mouton appeals the trial court’s order granting, in part, her motion to
modify bond restrictions. We dismiss for want of jurisdiction.


                                                 BACKGROUND
         On November 7, 2019, Appellant was indicted for the offense of engaging in organized
criminal activity, a first-degree felony. 1 The trial court set Appellant’s bond at $100,000. As a
condition of Appellant’s bond, the trial court required Appellant to submit to weekly drug
testing. 2 On January 8, 2020, Appellant filed a “motion to modify bond restrictions” wherein she
asked the trial court to modify her bond conditions to permit her to submit to drug testing every
two weeks, instead of weekly. On January 17, Appellant filed a “memorandum of law in support


         1
           See TEX. PENAL CODE ANN. § 71.02 (a)(10) (West Supp. 2020). As applicable to the facts of this case, an
offense under Section 71.02(a) is one category higher than the most serious predicate offense listed under subsection
(a) that was committed. Id. § 71.02(b). The most serious predicate offense alleged in this case is money laundering
of more than $150,000 but less than $300,000, a second-degree felony. See id. § 34.02(e)(3) (West 2016) (“An
offense under this section is...a felony of the second degree if the value of the funds is $150,000 or more but less
than $300,000...”).
         2
          “A magistrate may require as a condition of release on bond that the defendant submit to...testing on a
weekly basis for the presence of a controlled substance in the defendant’s body.” TEX. CODE CRIM. PROC. ANN. art.
17.44(a)(2) (West Supp. 2020).
of defendant’s motion to modify bond restrictions.” In that filing, Appellant asked the trial court
to completely remove the condition that she submit to drug testing.
       On January 30, the trial court conducted a hearing on Appellant’s motion to modify bond
restrictions. At the hearing, Appellant asked the trial court to remove the condition that she
submit to drug testing. The trial court announced that it would grant the motion in part by
allowing Appellant to submit to drug testing every two weeks, instead of weekly. The trial court
signed an order granting the motion in part and modifying Appellant’s bond conditions to require
her to submit to drug testing every two weeks. This appeal followed.


                                          JURISDICTION
       This appeal arises from the trial court’s order granting Appellant’s motion to modify her
bond conditions in part, not from a ruling on an application for writ of habeas corpus. The
Legislature has not vested appellate courts with jurisdiction to consider direct appeals from
interlocutory pretrial bail rulings. Chestang v. State, No. 12-16-00305-CR, 2017 WL 104637, at
*1 (Tex. App.—Tyler Jan. 11, 2017, no pet.) (mem. op., not designated for publication) (per
curiam); see also McCarver v. State, 257 S.W.3d 512, 515 (Tex. App.––Texarkana 2008, no
pet.). As the court of criminal appeals has explained, “[t]here is no constitutional or statutory
authority granting the courts of appeals jurisdiction to hear interlocutory appeals regarding
excessive bail or the denial of bail.” Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App.
2014). Accordingly, we lack jurisdiction to consider Appellant’s appeal from the trial court’s
pretrial bail ruling in this case. See id.; Thomas v. State, No. 05-20-00722-CR, 2020 WL
5757340, at *1 (Tex. App.—Dallas Sept. 28, 2020, no pet. h.) (mem. op., not designated for
publication); Olageshin v. State, No. 04-20-00057-CR, 2020 WL 1159065, at *1 (Tex. App.—
San Antonio Mar. 11, 2020, no pet.) (mem. op., not designated for publication) (per curiam);
Chestang, 2017 WL 104637, at *1; Bridle v. State, 16 S.W.3d 906, 908 (Tex. App.—Fort Worth
2000, no pet.).


                                          DISPOSITION
       We dismiss Appellant’s appeal for want of jurisdiction.




                                                2
                                                                BRIAN HOYLE
                                                                   Justice


Opinion delivered October 30, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 30, 2020


                                         NO. 12-20-00034-CR


                                   LATRELLE NOSS MOUTON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1738-19)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                     THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 114TH DISTRICT COURT OF SMITH COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 28th
day of October, 2020, the cause upon appeal to revise or reverse your judgment between

                           LATRELLE NOSS MOUTON, Appellant

                      NO. 12-20-00034-CR; Trial Court No. 114-1738-19

                                Opinion by Brian Hoyle, Justice.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

       “Text goes here.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the xx day of October, 2020.




                       By: _______________________________
                           KATRINA MCCLENNY, CLERK